Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Claims 1-20 are pending in this office action. 

Priority
Priority claimed to Provisional US application # 61940088, filed 02/14/2014. This application is a Continuation application of # 15/814,263 that is now abandoned.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Information Disclosure Statement
The information disclosure statements (IDS's) submitted on 10/02/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
For claims 3, 10 and 17, the phrase “wherein the constraints comprise a timing constraint, such a current guess is only recorded after 24 hours has passed since a previous guess” in the claim limitation, appears to be grammatically incorrect. The second part of the phrase is treated as “such as a current guess is only recorded after 24 hours has passed since a previous guess”. Use of “such as” in the capacity of “for example” renders the claim indefinite. Claim language of "for example" and "such as" render the claim indefinite because it is unclear whether the limitation(s) following the phrases are 

As to claims 1, 8 and 15, the limitation - “receive the student account, the student account associated with the first student” - presents lack of antecedent basis as the previous limitation “access, over a network, a partner API to register the first student with a partner website or to link the first student with a student account associated with the partner website” may be construed as just registering the first student with a partner website, in which case, “the student account” would not be available, thereby leading to lack of antecedent basis for “the student account”. This would render these independent claims and other dependent claims indefinite as the issue has not been resolved in any of the dependent claims which would also be rejected on that basis. As interpreted herein, “the student account” used in the above limitation and also in the limitation - “receive the student account, the student account associated with the first student”, would be construed as a student account corresponding to the first student.

The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claims and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Segan et al. (US 2002/0029252 A1, Segan hereinafter), in view of Weston (US 2003/0107178 A1).
For claim 1, Segan teaches a system comprising: an electronic database comprising a plurality of student entries, each student entry comprising logon and use-metric information (Fig. 1; para 0008, 0011, 0034-0035, 0058 – users including associated with educational usage); and a hardware processor, the hardware processor configured to execute software instructions (Fig. 1; para 0009, 0014-0016, 0031-0032), the software instructions causing the hardware processor to:
receive registration information from a user computer regarding a first student (para 0013, 0031- – student registration information communication);
access, over a network, a partner API to register the first student with a partner website or to link the first student with a student account associated with the partner website; receive the student account, the student account associated with the first student (para 0007, 0009, 0013-0014, 0016, 0020, 0031, 0035 – establishing record remotely via provided application software or interfaces, associated partner sites in order to be able to visit those sites);
store in the electronic database a first student entry of the plurality of student entries, the first student entry comprising registration information and the student account (para 0034-0035, 0054, 0056, 0058 – student account and student information of the registered student stored in the data storage);  
direct the first student, over the network, to assignments to be completed by the first student on the partner website (para 0053-0054); 
receive, over the network, first student metrics associated with completed assignments by the first student; store in the electronic database, as a part of the first student entry, the first student metrics (para 0053-0054, 0056, 0065 – completed tasks are recorded as monitored or measured data of progress, time spent etc.);
determine, based on the first student metrics, whether the first student has sufficiently completed assignments for a first clue; in response to determining that the first student has sufficiently completed assignments for a first clue, transmit clue display data, to a user device associated with the first student, configured to display the first clue (para 0048, 0053-0055, 0064-0065, 0074 – recording or tracking answers, also based on clue (first clue) );
Segan does not explicitly teach, however Weston teaches wherein the first clue comprises a series of animations (para 0037-0040); determining, based on the first student metrics, whether the first student has sufficiently completed assignments for a final clue (para 0035-0036, 0040); and in response to determining that the first student has sufficiently completed assignments for a final clue, transmit final clue display data, to the user device associated with the first student, configured to display the final clue, wherein the final clue may contain information leading to a treasure buried within the earth (para 0005, 0013, 0031, 0036-0037 – final clue and final prize for solving based on the final clue, wherein the prize or treasure may be buried underground).
Therefore, based on Segan in view of Weston, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize teachings of Weston in the system of Segan, in order to make the system more feature-rich, by providing extended forms of hints or clues, and providing other well-known aspects of treasure-hunt as applied to educational environment, thereby facilitating the student engagement and learning process.

For claim 2, Segan in view of Weston teaches the claimed subject matter as discussed above, and Segan does not teach however Weston further teaches to: receive guesses associated with the first student as to a geographical location of the treasure; record, in the electronic database, guesses associated with the first student in accordance with constraints; determine whether the guesses as to the geographical location of the treasure are within a threshold distance of the geographical location of the treasure (para 0010-0013, 0034, 0037, 0040 – location of the clue and user interaction that is indicative of user moving closer to the treasure or clue as a guess in order to find the clue; and generate an alert in response to a determination that the guesses are within the threshold distance (para 0037, 0040 – receive indication of nearby clue on devices).

As to claims 8-9, the claim limitations are similar to those of claims 1-2 respectively, except the instant claims 8-9 are method claims. Therefore the instant claims 8-9 are rejected according to claims 1-2 respectively as above.

As to claims 15-16, the claim limitations are similar to those of claims 1-2 respectively, except the instant claims 15-16 are non-transitory computer readable medium (see Segan, Fig. 1, para 0032-0033) claims. Therefore the instant claims 15-16 are rejected according to claims 1-2 respectively as above.


Claims 3-7, 10-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Segan et al. (US 2002/0029252 A1, Segan hereinafter), in view of Weston (US 2003/0107178 A1), and further in view of Grimes et al. (US 2014/0272894 A1, Grimes hereinafter).
For claims 3, 10 and 17, Segan in view of Weston teaches the claimed subject matter as discussed above, and although Segan further indicates that the features of the invention may be time-bound and operable based on time-constraints (para 0078) which could obviously be applied by one of ordinary skill in the art to avail the system interface based on various time-constraint including day (24 hour) constraint, Segan and Weston do not teach, however Grimes teaches wherein the constraints comprise a timing constraint, such as a current guess is only recorded after 24 hours has passed since a previous guess (para 0109 – time between attempts can be a day or hours). Therefore, based on Segan in view of Weston and Grimes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize teachings of Grimes in the system of Segan in view of Weston, in order to make the system more feature-rich and secure, by providing extended forms of student interfaces to enhance educational learning environment, and thereby facilitating learning process.

For claims 4, 11 and 18, Segan in view of Weston teaches the claimed subject matter as discussed above. Segan and Weston do not appear to explicitly teach, however Grimes teaches wherein the first student metrics comprise identifying information as to graders of the completed assignments, feedback comments associated with the completed assignments, and grades associated with completed assignments, wherein the grades indicate the level of satisfactory completion of the completed assignments (para 0039, 0045, 0049, 0109-0110, 0112 – examiner/supervisors or monitors monitoring grade/progress and provide report based on student record).

For claims 5, 12 and 19, Segan in view of Weston teaches the claimed subject matter as discussed above. Segan and Weston do not appear to explicitly teach, however Grimes teaches receiving completed assignments associated with the first student; sort the completed assignments into a queue, wherein the queue comprises a plurality of completed assignments without grade information; receive requests for new assignments, wherein new assignments comprise one of the completed assignments in the queue; and associate a first grader with new assignments (para 0007, 0026, 0050, 0057, 0061-0062, 0075 – system tracking completion status of different assignments, wherein the assignments are queued in layers, or queued as additional completion requirements with no prior grade information).

For claims 6, 13 and 20, Segan in view of Weston teaches the claimed subject matter as discussed above. Segan and Weston do not appear to explicitly teach, however Grimes teaches the hardware processor is further configured to display the queue on a grader dashboard, wherein the grader dashboard is a graphical user interface through which the first grader can view the queue (Fig. 1, 3, 6; para 0049, 0075-0082).

For claims 7 and 14, Segan in view of Weston teaches the claimed subject matter as discussed above. Segan and Weston do not appear to explicitly teach, however Grimes teaches wherein the grader dashboard is further configured to display historical information relating to the first student associated with completed assignments, the historical information comprising at least one of: first student metrics, any previous completed assignments associated with the first student, grade information associated with any previous completed assignments, or biological information relating to the first student (para 0007, 0026, 0050, 0057, 0061-0062, 0075 – system tracking completion status of different assignments, wherein the assignments are queued in layers, or queued as additional completion requirements, as user information available for viewing/reporting or evaluation; Fig. 1, 3, 6; para 0049, 0075-0082 – viewing the user information for monitoring).
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH JHAVERI whose telephone number is (571)270-7584. The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433